Case 19-50808-JKS Doc 48 Filed 05/18/21 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re:
Chapter 11
WOODBRIDGE GROUP OF COMPANIES, LLC,
et al," Case No. 17-12560 (BLS)
Remaining Debtors. (Jointly Administered)

 

MICHAEL GOLDBERG, as Liquidating Trustee of Adv. Proc. No. 19-50808 (BLS)
the Woodbridge Liquidation Trust, successor in

Interest to the estates of WOODBRIDGE GROUP

OF COMPANIES, LLC, ef al,

Plaintiff,
V.
IRA SERVICES TRUST COMPANY,
CUSTODIAN FOR THE BENEFIT OF LYNETTE
EDDY IRA; LYNETTE EDDY,

Defendants.
/

NOTICE OF WITHDRAWAL OF APPEARANCE
TO: Clerk of the Court
United States Bankruptcy Court
One Division, NW
Grand Rapids, MI 49503
PLEASE TAKE NOTICE that Robert F. Wardrop II hereby withdraws his

Appearance on behalf of Lynette Eddy, a creditor in this case, and requests that his

name be removed from all ECF/electronic notices in this case.

 

1 The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows: Woodbridge
Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The Remaining Debtors’ mailing
address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
Case 19-50808-JKS Doc48 Filed 05/18/21 Page 2 of 2

Respectfully submitted,

WA Ab] RDROP, F.C.
Dated: May if , 2021 By: / VX

U Robert F. Wardrop II (Pat6pe)
Business Address:
300 Ottawa Ave., NW, Ste. 150
Grand Rapids, MI 49503
(616) 459-1225
robb@wardroplaw.com
bkfilings@wardroplaw.com

 

 

 

464201051421 .Notice of Withdrawal of Appearance — Lynette Eddy
